Citation Nr: 0918995	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral hearing loss has been 
received.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to 
February 1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision that 
denied service connection for tinnitus and declined to reopen 
the claim for service connection for bilateral hearing loss 
on the basis that new and material evidence had not been 
received.  The Veteran filed a notice of disagreement (NOD) 
in September 2003, and a statement of the case (SOC) was 
issued in May 2004.  The Veteran filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals) in July 
2004. 

In September 2006, the Board remanded the matter to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for additional development.  After accomplishing further 
action, in March 2009, the AMC issued a supplemental 
statement of the case (SSOC) reflecting the continued denial 
of the claims.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  In an October 1997 rating decision, the RO denied service 
connection for bilateral hearing loss; although notified of 
the denial in an October 1997 letter, the Veteran did not 
initiate an appeal.

3.  No new evidence associated with the claims file since the 
October 1997 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, or raises a 
reasonable possibility of substantiating that claim. 

4.  Although the Veteran claims to have tinnitus, there is no 
medical evidence or opinion even suggesting a medical nexus 
between any current tinnitus and service.  


CONCLUSIONS OF LAW

1.  The October 1997 RO decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's October 1997 denial 
is not new and material, the criteria for reopening the claim 
for service connection for bilateral hearing loss are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as 
applicable to claims filed since August 29, 2001). 

3.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Pertinent to the request to reopen, a September 2006 post-
rating letter provided the Veteran with notice that in order 
to reopen his previously denied claim for service connection 
for bilateral hearing loss, VA had to receive new and 
material evidence, and this letter further defined what 
constituted new and material evidence specific to the reasons 
his claim was previously denied.  In this regard, the 
September 2006 letter advised the Veteran that his claim was 
previously denied because there was no evidence that the 
Veteran met the basic threshold for a hearing disability.  He 
was also provided notice with the requirements for 
establishing the underlying claim for service connection, and 
advised him what information and evidence must be submitted 
by the Veteran and what information and evidence would be 
obtained by VA.  As the RO/AMC explained the type of evidence 
needed to establish each element of a claim for service 
connection, and explained what constitutes new and material 
evidence to reopen such a claim, the, Kent requirements have 
been met.

As regards the claim for service connection for tinnitus, the 
September 2006 post-rating letter  provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim for service connection for tinnitus, 
as well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The September 2006 letter also notified the 
Veteran that he could send VA information that pertained to 
his claim (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect) and provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the September 2006 letter, and opportunity 
for the Veteran to respond, the March 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the aforementioned 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of a July 1997 VA 
examination.  Also of record and considered in connection 
with the current appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Petition to Reopen

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The RO denied the Veteran's claim for hearing loss in October 
1997.  The evidence then of record consisted of service 
treatment records and the report of a July 1997 VA 
examination, which reflect that the Veteran did not have a 
current hearing loss disability as defined by 38 C.F.R. § 
3.385, as the auditory thresholds were not 40 decibels or 
greater at any of the frequencies, the auditory thresholds at 
the minimum three of the frequencies were not 26 decibels or 
greater, and the Maryland CNC speech recognition score was 
greater than 94 percent.  See 38 C.F.R. § 3.385. The basis 
for the RO's October 1997 denial was that the evidence did 
not show that the Veteran had a current hearing loss 
disability.  

Although notified of the October 1997 denial later that same 
month, the Veteran did not initiate an appeal.  Hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).

In this appeal, the Veteran filed a petition to reopen his 
claim for service connection for bilateral hearing loss in 
April 2003.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992). 

Objective evidence received since the October 1997 rating 
decision consists of the report of a private March 2004 
audiological examination and records from the John Cochran VA 
Medical Center (VAMC) in St. Louis Missouri.  However, these 
records do not reflect that the Veteran has a current hearing 
loss disability as defined by 38 C.F.R. § 3.385.  

Specifically, private audiometric testing in March 2004 
revealed pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
10
5
10
25
25


While this evidence can be considered "new," in that it was 
not before the RO in October 1997, it is not "material." That 
is, the evidence does not show that the veteran has current 
hearing loss as defined by 38 C.F.R. § 3.385 -the basis for 
the prior denial of the claim.  Thus, the new evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim.

As for lay assertions advanced by the Veteran, and by his 
representative, on his behalf, the Board notes that matters 
of diagnosis and etiology are within the province of trained 
medical professionals (see Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994)), and that neither is shown to be other than a 
layperson without appropriate medical training and expertise 
to competently render a probative opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Therefore, where, as here, resolution of 
the appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are not met, and the October 1997 RO 
denial of this claim remains final.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

B.  Service Connection for Tinnitus

Considering the claim for service connection for tinnitus in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.

Initially, the Board notes that, the Veteran has complained 
of ringing in his ears.  The Board notes that the Veteran is 
competent to testify as to observable symptoms such as 
ringing in his ears, and, tinnitus is the type of is the type 
of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

However, even if the Board accepts the Veteran's assertion of 
ringing in his ears as credible evidence of the currently-
claimed tinnitus, the claim for service connection must be 
denied because of absence of any competent, probative 
evidence even suggesting that there exists a medical nexus 
between any current tinnitus and service.

The Veteran's service records reflect that his Military 
Occupational Specialty (MOS) was a Plumbing Specialist.  The 
Veteran claims that his tinnitus was as a result of his noise 
exposure when he was in the military around generators and 
pumps that made high levels of noise. 

However, service treatment records reflect no complaints, 
findings, or diagnosis of tinnitus in either ear during the 
Veteran's active service.

In fact, the report of a July 1997 VA audiological evaluation 
indicated that the Veteran did not experience tinnitus.  The 
first documented evidence of possible symptoms of tinnitus 
reflected in the claims file is the Veteran's complaint of 
ringing in the ears in connection with the April 2003 claim 
for service connection, which was filed more than six years 
after service.  The Board points out that passage of so many 
years between discharge from active service and manifestation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Furthermore, there is no medical opinion that even suggests a 
medical nexus between any current tinnitus and service, and 
neither the Veteran nor his representative have presented, 
identified, or alluded to the existence of any such medical 
evidence opinion that would, in fact, support the claim.  The 
Board notes that the only documented diagnosis of tinnitus is 
report of a private March 2004 audiological evaluation which 
reflects a diagnosis of tinnitus, but offers no opinion as to 
the onset date or etiology of the Veteran's tinnitus.

The Board has considered the assertions advanced by the 
Veteran and by his representative, on his behalf; however, 
none of these assertions provide a basis for allowance of the 
claim.  As indicated above, this claim turns on the matter of 
medical relationship-a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran and his representative not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


